Citation Nr: 0426713
Decision Date: 07/26/04	Archive Date: 10/04/04

BOARD OF VETERANS APPEALS
DEPARTMENT OF VETERANS AFFAIRS
WASHINGTON, DC  20420

DOCKET NO.  00- 06 893	)	DATE JUL 26 2004
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for the residuals of a sub-total gastrectomy, claimed as chronic ulcer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J Johnston, Counsel 


INTRODUCTION

The veteran had active military duty from January 1951 to January 1954, and periods of active duty for training (ACTUTRA) and inactive duty for training (INACDUTRA) in the Oregon Army National Guard from September 1955 to September 1958.  For active service during the Korean Conflict, he was awarded the Combat Infantryman Badge.  

This matter comes before the Board of Veterans Appeals (Board) on appeal from an August 1999 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The case is not ready for appellate review, and is remanded to the RO via the Appeals Management Center (AMC) in Washington DC.  


REMAND

The Board finds that the issue on appeal must be referred for a medical examination with request for opinion in accordance with VCAA at 38 U.S.C.A. § 5103A (d)(2) (West 2002), because there is (1) competent evidence that the veteran has some chronic residuals of a sub total gastrectomy performed in September 1956 (although it is not clear whether he has chronic ulcer), and (2) there is evidence that these residuals may be associated with the veterans active military service.  Id.  

The objective evidence on file presents the following chronology of events:  The veteran entered active service in January 1951.  In November 1951 he complained of stomach pains and there were negative findings.  There are no other service medical notations of stomach symptoms.  The veteran has stated that he did seek treatment on several occasions for stomach symptoms later during his enlistment, and because he is a combat veteran, it is understood that records of such later treatment may not have been created or retained.  The January 1954 service separation examination shows the abdomen to be normal, and there were no complaints or findings of stomach symptoms.  The veteran states that he was treated by two private physicians for stomach symptoms within one year after service, but any records of such treatment are unavailable.  Twenty months after active service separation, in September 1955, there were no complaints or finding of stomach symptoms documented when the veteran enlisted for service in the Oregon Army National Guard.  Although no records of this surgery or associated treatment records are available, it is documented that the veteran underwent a private sub-total gastrectomy for ulcer in September 1956, some two years and eight months after active service separation.  The veteran remained in the National Guard until September 1958, and his separation document confirms that his separation was upon expiration of his ordinary enlistment (although it also confirms that he was medically barred from reenlistment). 

A veteran may be granted service connection for disease incurred in service or, for ulcer, manifested to a compensable degree within one year after active service separation.  The veteran argues that although his sub total gastrectomy was performed (two years and eight months) after active service separation, his stomach symptoms reported during and within one year after active service separation show that ulcer had its actual onset during active military service.  

The case is REMANDED for the following:

!.  The RO should arrange for the veteran to be provided a VA examination by a gastroenterologist or other physician with expertise in ulcers and gastrectomy.  The claims folder must be provided to the VA physician for review in conjunction with the examination.  Any indicated tests or diagnostic studies should be conducted and all findings reported in detail.  The physician should report any current findings of residuals of the veterans sub-total gastrectomy in September 1956, and should also indicate whether and to what extent the veteran has chronic ulcer.  After conducting the examination and review of the claims folder the physician must also offer an opinion as to whether it is at least as likely as not that any current residuals of the sub-total gastrectomy and/or chronic ulcer is causally or etiologically related to the veterans period of active military service.  The physician must provide a statement for reasons and bases for any opinion provided.  

2.  The RO should readjudicate the issue on appeal.  If the decision is not to the veterans satisfaction, he and the representative must be provided a supplemental statement of the case and provided an opportunity to respond.  The case should then be returned to the Board after compliance with appellate procedures.  The veteran need do nothing until notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C.A. §§ 5109B, 7112).


	                  _________________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).
